Per Curiam,
The examination of this record fails to disclose error. It may not be out of place to remark that counsel can save their clients considerable expense by omitting to bring up and print the testimony taken in cases of this character. It does not come up legitimately, and therefore cannot be considered. The object of the certiorari is not to review questions of fact, but the regularity of the proceedings. For all that appears the proceedings below are regular, and are therefore,
Affirmed.